 1   Kristen Clarke
 2
     Assistant Attorney General
     Steven H. Rosenbaum (NY Bar No. 1901958)
 3   Cynthia Coe (DC Bar No. 438792)
     Maureen Johnston (WA Bar No. 50037)
 4   Nancy Glass (DC Bar No. 995831)
 5   Beatriz Aguirre (NV Bar No. 14816)
     U.S. Department of Justice, Civil Rights Division
 6   Special Litigation Section
     150 M Street NE, 10th Floor,
 7
     Washington, D.C. 20002
 8
     Attorneys for the United States:
 9
                                  UNITED STATES DISTRICT COURT
10
                                       FOR THE DISTRICT OF ARIZONA
11
                                                                 Civil Case No.: 2:07-cv-2513-PHX-GMS
      Manuel de Jesus Ortega Melendres, et al.,
12

13           Plaintiffs,                                         UNITED STATES’ NOTICE OF
                                                                 UNAVAILABILITY
14           v.
15
      Paul Penzone, Sheriff, et al.,
16
             Defendants.
17

18

19          On June 17, 2021, the Parties filed a Joint Notice Regarding Expert Availability (Doc.
20   2664) setting forth dates from July through October, 2021, on which their statistical experts
21   would be available to meet with the Court regarding the Joint Motion to Enforce Paragraph 70
22   (Doc. 2607). The United States respectfully files this Notice of Unavailability to apprise the
23   Court that counsel for the United States will be now unavailable on July 27, 28, and 30, due to
24   obligations on another matter for the United States. The United States respectfully requests that
25   no proceedings requiring counsel for the United States be scheduled on those dates. Counsel
26   remain available for the other dates submitted in the June 17 Notice:
27                 July 19;
28                 August 3-6, 9-11, 13, 19, 23;


                                        UNITED STATES’ NOTICE OF UNAVAILABILITY
 1    September 13-17, 20, 21; and
 2    October 1, 5-8, 25-29.
 3

 4                                        Respectfully Submitted,
 5

 6                                        ATTORNEYS FOR THE UNITED STATES
 7
                                          Kristen Clarke
 8                                        Assistant Attorney General
 9                                        Steven H. Rosenbaum
10                                        Chief, Special Litigation Section

11                                        Cynthia Coe
                                          Acting Special Counsel (DC Bar No. 438792)
12

13                                        /s/ Maureen Johnston
                                          Maureen Johnston (WA Bar No. 50037)
14                                        Nancy Glass (DC Bar No. 995831)
15                                        Beatriz Aguirre (NV Bar No. 14816)
                                          Trial Attorneys
16                                        U.S. Department of Justice
                                          Civil Rights Division
17
                                          Special Litigation Section
18                                        Telephone: (202) 598-9883
                                          maureen.johnston@usdoj.gov
19

20

21

22

23

24

25

26

27

28

                                         2
                       UNITED STATES’ NOTICE OF UNAVAILABILITY
